Thornton, J.
Action for a forcible detainer. There was no error in admitting in evidence the lease to plaintiff. It was admissible in connection with plaintiff’s former possession to show the extent of such possession.
In an action for a forcible detainer the plaintiff is entitled to recover on showing the forcible detainer, and that he is entitled to the possession at the time of such forcible detainer. (Code Civ. Proc. § 1172.) The lease was admissible also to show that plaintiff was entitled to the possession..
The objections of plaintiff to certain questions asked by defendant of witness Mullaney were properly sustained, as was also theX objection to a question asked plaintiff. These questions related to matters which were entirely irrelevant to the issues to be tried.
There Jpas evidence tending to prove the allegations of the complajpt.
-urged that the court below, in giving its decision, stated d^Kclusion of law. The record shows that after finding the ^Pcs the court adds this direction: “ Let judgment be entered in accordance with the foregoing findings in favor of plaintiff for restitution of said premises, and for his costs and disbursements in this action.”
'jDhis, in our judgment, is in substance a conclusion of law stated by the court that the plaintiff is entitled to recover the possession of the premises sued for. It would be yielding too faryto mere form to hold that the above is not a conclusion of law.
Judgment- and- order affirmed.
Morrison, C. J., and Myrick, J., concurred.